Hooker, C. J.
Complainants file a bill in aid of execution, attacking a conveyance by Peter Sauer of all his property to his wife and son. Defendants appeal.
The case hinges upon questions of fact, in relation to-which it is sufficient to say.that we think the conclusions of the circuit judge justified by the testimony upon all the questions raised. But the defendants are entitled to a homestead in the premises, subject to which all levies and sales under the decree should be made.
Subject to this modification, the decree will be affirmed, with costs.
The other Justices concurred.